—Order and judgment (one paper), Supreme Court, New York County (Karla Moskowitz, J.), entered December 24, 1998, which, in an action to recover a down payment given in connection with a contract for the sale of real property, inter alia, denied defendant sellers’ motion to cancel plaintiff buyer’s notice of pendency, and granted plaintiff’s cross motion for summary judgment, unanimously affirmed, with costs.
Return of plaintiff’s contract deposits was properly directed in view of the clear and unambiguous contract language mak*312ing the mortgage holder’s written consent to the contract a condition precedent to plaintiff’s obligation to close. All modifications, including waivers of the above condition, were required to be in writing, and there is no such writing. There is also no evidence that plaintiff’s direct negotiations with the mortgagee hindered or prevented defendants from obtaining a consent in the form indicated in the parties’ side agreement. Concur — Nardelli, J. P., Wallach, Lerner, Andrias and Buckley, JJ.